DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to Group II non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.

Reasons for Allowance
All objections are withdrawn.
In claim 1, the recitation of “drilling a bore hole from an access ditch location to a terminal ditch location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 21, the recitation of “drilling a curved bore hole from an access ditch location to a terminal ditch location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 21, is neither 
Claims 2-10 and 22-26 are allowed due to dependency.
The closest prior art is considered to be Hoffman US 20120080163 in view of Peters et al. (US 2018/0269664). Re claim 1, Hoffman (Figs. 20-21; [77-81]) teaches a method of deploying a heat exchanger pipe, the method comprising: drilling [77] a bore hole (204, Figs. 20 and 21) from an access location (start of 204) to a terminal location (202) using a piloted drill head powered via an umbilical attached to the piloted drill head (shown in Figs. 20 and 21; [77-78]); at the terminal location (202), removing the piloted drill head from the casing and the umbilical (as is similarly done in Fig. 22 and [85]); at the terminal location (202, Fig. 20), attaching a heat exchanger pipe to the umbilical [77 and 85]; and withdrawing the umbilical in the bore hole and pulling the heat exchanger pipe into the casing [77 and 85].
Hoffman fails to teach an access ditch location and a terminal ditch location, attaching a casing to the piloted drill head about the umbilical and deploying the casing into the bore hole from the access ditch location to the terminal ditch location, withdrawing the umbilical from within the casing deployed in the bore hole and pulling the heat exchanger pipe into the casing, and withdrawing the casing from the bore hole leaving the heat exchanger pipe in the bore hole.
	Peters teaches an access ditch location and a terminal ditch location [39], attaching a casing (14, Figs. 1, 2, 6, and 7) to the piloted drill head (12, 15, 16) about the umbilical (11) and deploying the casing (14) into the bore hole from the access ditch location to the terminal ditch location (as depicted), withdrawing the umbilical from 
	Additional prior art references were cited previously but each is deficient in one or more regards.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Monday, November 8, 2021